Conviction is for swindling, a misdemeanor. *Page 336 
Examination of the record discloses the fact that no proper notice of appeal was given in open court and entered of record. Incorporated in what appears to be the judgment of the court is a statement that the defendant's motion for new trial was overruled. Also in said judgment appears the following: "It is therefore ordered, adjudged and decreed by the court that * * * after which defendant's attorney gave notice of appeal." Manifestly this is not a notice of appeal in conformity with the statutory requirement that the notice of appeal must be made in open court and entered of record. Whether such appeal be to this court or some other does not appear. Danley v. State, 88 Tex.Crim. Rep.; Souzeda v. State, 86 Tex. Crim. 461.
Being of opinion that no proper notice of appeal appears in the record, and that this court is without jurisdiction, the appeal is dismissed.
Dismissed.
                      TO REINSTATE APPEAL.